Title: James Madison to Giacomo Raggi, 6 December 1830
From: Madison, James
To: Raggi, Giacomo


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                Decr 6. 1830
                            
                        
                        
                        Your 2 letters one from N. Y. inclosing a letter from Genl. Lafayette, the other from Charlottesville have
                            been duly recd
                        The miscalculation on which you happened to proceed, and the long period which elapsed without seeking the
                            information by which your perseverance was to be decided are much to be regretted; and the more so, as a remedy for the
                            case does not offer itself. However the proposed monument to so illustrious a benefactor, be worthy of the gratitude of
                            his fellow Citizens it can not be inferred from the existing circumstances of the Country that in the mode proposed, the
                            object is attainable; and an attempt with a prospect of success, can have nothing to recomend it.
                        I am sorry that I could not give to your letters an answer more acceptable, but it is the only one that
                            candour would justify. Be pleased to accept Sir my respects & good wishes
                        
                            
                                
                            
                        
                    